DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on August 1, 2022.
Claims 9-11 have been added.
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The boat as claimed is not shown or suggested in the prior art because of the use of a boat which includes an air inlet port that opens rearwardly and supplies air to an engine compartment, and a bow hatch that includes a main body, a cover over said main body, and a wall that protrudes from said main body towards said cover and faces said air inlet port.  The prior art also does not show or suggest the use of said boat including a first drain port that is located between said air inlet port and said wall, or a second drain port that is located behind said wall.
The prior art as disclosed by Futaki (JP 2005119513 A) shows the use of a boat which is comprised of a hull with an engine compartment, a deck with first and second air inlet ports that open rearwardly, and a bow hatch that includes a main body and a cover over said main body.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 15, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617